Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents after consulting the political groups at its meeting of Thursday, 20 January 2011 pursuant to Rule 137 of the Rules of Procedure has been distributed. The following amendments have been proposed:
[Wednesday/Brussels part-session]:
Item 1: After I have made a statement on the European Union's recognition of the Roma genocide during World War II, the next items will be as follows: a statement by the Council, a statement by the Commission and a round of speakers from the political groups on the Roma genocide.
Item 2: The title of the debate on the situation in Tunisia will be amended as follows: 'Statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on the situation in the Mediterranean, in particular in Tunisia and Egypt'.
Item 3: The vote on motions for resolutions on Tunisia will take place tomorrow, as scheduled. The vote on motions for resolutions on Egypt will take place during the second February part-session in Strasbourg.
Item 4: The debate on the Council and Commission statements on rising food prices will be postponed until the second February part-session. It will be replaced with statements by the Council and the Commission on the appointments of ESA senior executives, followed by a round of speakers from the political groups.
[Thursday/Brussels part-session]:
I would like to inform Members that the Speroni report on the request for waiver of the immunity of MEP Tamás Deutsch will be presented during voting time.
(The order of business was adopted)
Mr President, I would like you to consider with the Conference of Presidents timetabling the one-minute speeches earlier, because in the last part-sessions this was pushed back to the last hour of our discussions. The general effect is that less and less people are inclined to participate and I would hate to think that this was indeed a reason for pushing it back.
So please consider timetabling this earlier to give us the possibility of participating, as we did previously.
Thank you for your comment. Rest assured that we will hold talks on this matter and decide on the next steps to be taken in this regard.